LACOMBE, Circuit Judge.
The plaintiff should amend his so-called supplemental account, so as to include a reference by number to the items on bill *1007of particulars which are included in paragraph 4 and in paragraph 13 of the second cause of action; and also so as to make such supplemental account a “further bill of particulars,” which, like the original bill of particulars, may be effective in limiting testimony upon the trial. Upon his doing so, he may enter an order denying motion for further bill of particulars, upon the condition that plaintiff shall not hereafter, no matter what may be the state of the proof, make any motion to increase the amount of damages sought to be recovered in this action beyond the sum of §115,223.27 in all, with interest and costs.